Citation Nr: 1816501	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  06-07 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD), to include schizophrenia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the Army from May 1978 to March 1979.  He also had active duty for training (ACDUTRA) service from March 1974 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO), which denied the reopening of the claim of entitlement to service connection for paranoid schizophrenia.

The Veteran testified in a June 2010 Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the record.

In August 2010, the Board remanded the appeal to provide the Veteran a notice letter pertaining to his new and material evidence claim, and to make every effort to obtain his Social Security Administration records.

The Veteran testified in a July 2012 videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the record.

In September 2012, the Board denied service connection for PTSD and found that new and material evidence was received, warranting the reopening of the claim of service connection for an acquired psychiatric disorder, other than PTSD, to include schizophrenia, and remanded the appeal for a medical opinion to determine the etiology of the Veteran's current psychiatric disorder.  The appeal was again before the Board in August 2017, and was remanded for substantial compliance with prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also 38 C.F.R. § 4.2 (2017) (where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  This was accomplished, and the Board finds that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268, where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDING OF FACT

The Veteran has a psychiatric disability related to alcohol use to include substance induced psychosis. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, other than PTSD, have not been met.  38 U.S.C. §§ 1110, 1111, 1153, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide veterans with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2017); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence in reference to the Veteran's claim on appeal.  38 U.S.C. 
§ 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  The information and evidence that has been associated with the claims file includes service treatment records, military personnel records, VA treatment records, VA examination reports, private treatment records, lay statements, and hearing transcripts.  The Veteran was afforded VA examinations and addendum opinions in May 2016 and August 2017.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations to address the Veteran's claimed disability has been met.  38 C.F.R. § 3.159(c)(4) (2017).  

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2017).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including psychoses, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C. §§ 1101, 1112, (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017). While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  Under 38 C.F.R. § 3.384, the term "psychoses" means any of the following disorders listed in Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Text Revision, of the American Psychiatric Association (DSM-IV-TR): (a) Brief Psychotic Disorder; (b) Delusional Disorder; (c) Psychotic Disorder Due to General Medical Condition; (d) Psychotic Disorder Not Other Specified; (e) Schizoaffective Disorder; (f) Schizophrenia; (g) Schizophreniform Disorder; (h) Shared Psychotic Disorder; and (i) Substance-Induced Psychotic Disorder.

Psychoses are "chronic diseases" listed under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b) (2016).

Direct service connection for disability resulting from a veteran's own drug or alcohol abuse is precluded for all VA benefit claims filed after October 31, 1990. See VAOPGCPREC 7-99; VAOPGCPREC 2-98.  Compensation cannot be awarded pursuant to 38 U.S.C. §§ 1110, 1131 and 38 U.S.C § 105(a) either for primary alcohol abuse disabilities or for secondary disabilities that result from primary alcohol abuse.  Allen v. Principi, 237 F.3d 1368, 1376   (Fed. Cir. 2001). Primary alcohol abuse disability means an alcohol abuse disability arising from voluntary and willful drinking to excess.  Id.  Service connection, however, may be granted for an alcohol or drug abuse disability as secondary to, or as a symptom of, a service-connected disability.  See Allen, 237 F.3d 1368 at 1375.  A veteran must adequately establish, through clear medical evidence that an alcohol or drug abuse disability is secondary to or caused by a primary service-connected disorder, and not due to willful wrongdoing.  Id. at 1381.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of all medical and lay evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  38 U.S.C. § 1154(a) (2012); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of evidence for and against the claim.  See 38 C.F.R. § 3.102 (2017).  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert, 1 Vet. App. 49.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection Analysis

The RO received the Veteran's application to reopen a claim of service connection for schizophrenia in April 2008.  

The Veteran contends that he has a psychiatric disorder to include schizophrenia that is related to service.  He claimed that in 1978, while stationed in Germany, he received letters from his wife's lawyer that she was suing him for divorce on grounds of child molestation and wife beating.  He claimed that he asked to go home to contest his divorce but that his request was denied.  He indicated that soon thereafter, he no longer trusted anyone and became violent and aggressive, which continued after service separation.  In June 2010, the Veteran testified that his mental condition was triggered in service by a first sergeant who reportedly wanted the Veteran out of the service.  After his service release, he started having anger problems and other issues, such as fighting, right away, and was hospitalized in 1981 with manic depression.  He claimed that his manic depression and schizophrenia were all intertwined, and that they were part of the same incident that took place, and that he continued to have anger issues and problems since then.  

The record is inconsistent as to whether the Veteran entered service with an alcohol problem and/or psychiatric issues.  

The Veteran's period of ACDUTRA service is not significant for any mental health issues and he does not contend otherwise.  During his period of active duty, service records show that he had been counseled on multiple occasions by his command for alcohol use.  In March 1979, a progress report indicated that the Veteran had attended a rehabilitation and counseling program for alcohol abuse, but the counselor noted that he continued to drink and react violently.  In March 1979, the Veteran was discharged from service under the provisions of Chapter 9, because of alcohol abuse. 

VA medical records dated in the 1980s show regular treatment for alcohol abuse.  The Veteran said he was seeing and hearing things and was diagnosed as having alcoholism, atypical psychosis, psychotic depressive disorder, schizophrenia, and personality disorder.  More recent records reflect diagnoses including alcoholism, bipolar disorder, schizophrenia, and substance induced psychotic disorder.

Given the variety of diagnoses, the Board directed that examinations be conducted to reconcile whether any psychiatric disability was related to service. 

First, as will be discussed, all of the Veteran's current psychiatric disorders are related to alcohol abuse.  Second, service connection must be denied as a matter of law as compensation is prohibited for disability resulting from a veteran's own drug or alcohol abuse.

The Veteran underwent a VA examination in May 2016.  Upon a thorough review of the Veteran's records, the VA psychologist opined that the Veteran's psychiatric problems were alcohol related.  The diagnoses were alcohol induced psychotic disorder and alcohol use disorder.  

An August 2017 VA examination and addendum opinion confirmed the Veteran's diagnosis of substance induced psychotic disorder as a result of long term alcohol use, and indicated that there was no evidence that it was related to the Veteran's military service.  The VA examiner indicated that the Veteran did not have a psychiatric disability prior to service.  It was noted that the Veteran's mental health symptoms in service were related to alcohol use or alcohol withdrawal and not indicative of an (unrelated) affective or psychotic disorder.  It was pointed out that while hallucinations can be found in psychotic disorders and in an alcohol disorder, it was important to determine whether hallucinations were caused by the physiological effects of a substance and whether such symptoms occurred at other times in the absence of alcohol.  It was noted that if awareness had a fluctuating course and/or hallucinations predominated the clinical picture then it was likely that such was a substance induced psychotic disorder.  If, however, hallucinations persisted for more than one month and are accompanied by delusions, disorganized speech or negative symptoms then a schizophrenic disorder was likely.  With respect to the Veteran's case, it was noted that the service records noted the presence of substance use in conjunction with the presentation of psychiatric symptoms.  Thus, it was concluded that the Veteran's clinical presentation was consistent with a substance induced psychotic disorder.  

The examiner discussed the Veteran's mental health treatment history at length within an August 2016 VA addendum opinion and concluded that most of his hospital admissions, diagnoses and symptoms were alcohol related, and while alcohol related disorders share various symptoms with psychiatric disorders, such as schizophrenia, the clinical presentation and course are different.  The examiner indicated that the evidence of record shows that the presence of substance use in conjunction with his hallucinations was consistent with a diagnosis of substance induced psychotic disorder.  Importantly, the VA psychologist stated that the diagnostic criteria in the 1980's was based on the DSM-III and outcome research regarding the impact of alcohol on the brain and neurotransmitters was limited.  Specifically, the DSM-III lacked the specificity required to help differentiate alcohol-induced psychosis from psychotic disorders, and thus, frequently led to misdiagnosing symptoms attributed to alcohol as that of a thought disorder.  The VA examiner concluded that it was less likely than not that any currently diagnosed psychiatric disorder is related to the Veteran's military service or that symptoms manifested within a year of service or are related to military service. 

It is acknowledged that some medical records reflect diagnoses of bipolar disorder, schizophrenia, multiple personality disorder, antisocial personality disordered, atypical psychosis, and depressive psychotic disorder.  In fact, some diagnoses are made a little more than one year after the Veteran's service separation.  However, it has been explained by the 2017 VA examiner that such diagnoses are inaccurate.  The Board finds probative the August 2017 VA psychologist's explanation that diagnostic criteria in the 1980's was based on the DSM-III, which lacked the specificity required to help differentiate alcohol-induced psychosis from psychotic disorders, such as schizophrenia, and thus, frequently led to misdiagnosing symptoms attributed to alcohol as that of a thought disorder.  The August 2017 VA psychologist clarified that the Veteran's medical history showed that his various hospital admissions, diagnoses and symptoms were all alcohol related.  

The Board reiterates that compensation shall not be paid if a claimed disability was the result of the person's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C. §§ 105, 1110 (2012); 38 C.F.R. §§ 3.1(n), 3.301(c) (2017).  With respect to alcohol and drug abuse, section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351, prohibits, effective for claims filed after October 31, 1990, payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse.  Moreover, section 8052 amended 38 U.S.C. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in the line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C. § 105 (2012); 38 C.F.R. §§ 3.1(n), 3.301(d) (2017).

However, prior to October 31, 1990, disabilities secondary to alcoholism were not deemed to be subject to an absolute "willful misconduct" bar.  The VA regulation at that time stated that "[o]rganic diseases and disabilities which are a secondary result of the chronic use of alcohol as a beverage, whether out of compulsion or otherwise, will not be considered of willful misconduct origin."  38 C.F.R. § 3.301(c)(2) (in effect prior to November 1990); See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

Here, the Veteran's claim was filed after October 31, 1990.  All of his psychiatric diagnoses, including substance induced psychosis, are related to his alcohol use. Thus, the preponderance of the evidence establishes that the Veteran does not have an acquired psychiatric disorder that is not related to alcohol or drug use.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In addition, the Veteran's psychotic disorder has not been shown to be a secondary result of the chronic use and abuse of alcohol as a result of his service-connected right ankle disability.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding the benefit of the doubt are not applicable.  The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder must be denied.

ORDER

Service connection for an acquired psychiatric disorder, other than PTSD, is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


